Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 22, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a clerk at a university medical center, signed an agreement consenting to a one-year term of probation in lieu of being discharged for excessive absences. The agreement provided, inter alia, that claimant would be terminated without further recourse if she failed to provide bona fide documentation for all future absences or violated any of the employer’s rules, including the rule requiring claimant to directly notify her supervisor if she intended on being absent. Thereafter, claimant was terminated when she was absent for four consecutive days without directly contacting her supervisor or providing him with the medical documentation that she had obtained. *670Inasmuch as claimant violated the reasonable terms of her agreement with knowledge that such conduct would result in her termination, we find that substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was disqualified from receiving benefits because her employment was terminated due to misconduct (see, e.g., Matter of Downey [Commissioner of Labor], 252 AD2d 708; Matter of Foldes [Sweeney], 241 AD2d 742). We have reviewed claimant’s remaining contentions and find them to be without merit.
Cardona, P. J., Mercure, Crew III, Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.